Case 7:20-cr-00065 Document 1-1 Filed on 12/06/19 in TXSD Page 1 of 3

AO 91 (Rev. 08/09) Criminal Complaint

 

 

UNITED STATES DISTRICTCOURT =
rine DEC ~ 6.2018
Southern District of Texas David J. Brad C let)
. ey, i
United States of America j .
V. )
Helen GARZA, YOB 1976, US Citizen CaseNo AA -J4O-29OGS N-O Zz
)
)

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of December 4, 2019 in the county of Starr in the
__Southem ___ Districtof = Texas —s_—_ , the defendant(s) violated:

Code Section Offense Description
21 USC 841 defendant did, knowingly and intentionally possess with the intent to import
21 USC 846 into the United States and distribute approximately 50.08 kilograms of crystal
21 USC 952 methamphetamine, a Schedule {I controlled substance, and did knowingly
21 USC 963

and intentionally conspire to import and possess with intent to distribute with
persons known and unknown approximately 50.08 kilograms of crystal
methamphetamine, a Schedule II controlled substance

This criminal complaint is based on these facts:

Before the United States Magistrate Judge, Southern District of Texas, 1, Special Agent Nathaniel Yates, United States
Immigration and Customs Enforcement, being duly sworn, depose and say the following:

See Attachment A

@ Continued on the attached sheet.

fypemed! » Pe y=

Co Complainant's signature
LY Nathaniel Yates ICE/HSI Falcon Dam Special Agent

Printed name and title

Sworn to before nd signed in my presence.

Date: ___12og019 E° 20 aN _ JZ a —

Judge’s signature

City and state: McAllen, Texas Peterg@-Ormsby

Printed name and title
Case 7:20-cr-00065 Document 1-1 Filed on 12/06/19 in TXSD Page 2 of 3

Attachment A

On December 4, 2019, a grey Nissan Rogue arrived at the Roma Port of
Entry (POE) and attempted to make entry into the United States from
Mexico. A Customs and Border Protection Officer (CBPO) referred the

vehicle for secondary inspection and requested Z-Portal imagery of the
vehicle.

A CBPO scanned the vehicle, driven by Helen GARZA, in the Roma POE
Z-Portal. On the Z-Portal imagery, the CBPO observed several anomalies in
the vehicle’s tires. CBPOs cut open a tire and found metal, aftermarket
compartments inside the tire. CBPOs drilled into one of these compartments
and, when they retracted the drillbit, observed that it was covered in white
powder. CBPOs used a Gemini machine to conduct a field test of the powder
substance. The result of the Gemini test was a positive for the presence of
methamphetamine. CBPOs found two compartments in each of the four
tires for a total of eight compartments. A contractor, specializing in
removing hazardous material from compartments, was hired by CBP to
remove the narcotics from the compartments. On December 5, 2019, the
contractors removed the narcotics, which were contained in 24 separate
bundles within the eight compartments. The total weight of the 24 bundles
was 50.08 kilograms. On December 6, 2019, HSI Special Agents mailed a
2.13 kilogram sample to the DEA Laboratory for testing and analysis.

On December 4, 2019, U.S. Immigration and Customs Enforcement Special
Agents assigned to Homeland Security Investigations, Office of the Resident
Agent in Charge, Falcon Dam, Texas were contacted and responded to the
Roma POE. Special Agents read the Miranda Rights advisement to
GARZA. During the interview, GARZA admitted she knew there were
narcotics in the vehicle and stated that CANTU Garcia was also aware of the
presence of the narcotics. GARZA said CANTU Garcia was coordinating
the trafficking of the narcotics.

Special Agents also interviewed Herminia CANTU Garcia and read her the
Miranda Rights Advisement. Special Agents obtained written and verbal
consent to search CANTU Garcia’s phones. On one of CANTU Garcia’s
cellular phones, Special Agents located screenshots of a WhatsApp
conversation between CANTU: Garcia and an unknown individual in which
CANTU Garcia was asked if she had the tools needed to remove tires from
Case 7:20-cr-00065 Document 1-1 Filed on 12/06/19 in TXSD Page 3 of 3

her vehicle and was also encouraged to have a story prepared regarding the
purpose of her visit to Mexico.

Special Agents contacted Assistant United States Attorney Kristina Pekkala

and presented a summary of the investigation up to that point. Prosecution
was accepted and both GARZA and CANTU Garcia were arrested.
